Citation Nr: 1300193	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to August 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the RO in Boston, Massachusetts, which now maintains jurisdiction.  

The Veteran was scheduled for a Board Hearing in May 2008, however he failed to appear.   Under the applicable regulation, if a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2012).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

In May 2010, the Board reopened the issue on appeal and remanded it for further development. 

Additional evidence was submitted by the Veteran in April 2012 that had not been considered by the RO.  In a December 2012 statement, the Veteran's representative waived RO consideration of this evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2010 remand, the Board directed the RO to contact the Veteran to ascertain whether there was any additional pertinent medical treatment that was not of record and to obtain any further information concerning the Veteran's in-service stressors to support his claim for PTSD.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Initially, the Board notes that the evidence does not show nor has the Veteran ever asserted that he engaged in combat.  Further, during the course of the appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f).  Nevertheless, in the instant case, the Veteran's alleged stressors do not relate to a fear of hostile military or terrorist activity consistent with the places, types and circumstances of his service.  Accordingly, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In May 2010, the RO sent a letter to the Veteran requesting further information concerning his alleged stressors.  However, he did not provide any additional stressor information.  Nevertheless, over the course of the appeal, the Veteran has provided numerous stressors, including witnessing an airplane explode, knowing a fellow guard who was killed in a car accident while replacing the Veteran for guard duty in June 1977, being stuck in a gate shack that was kicked in by fellow service-members around November 1977, and being isolated on a bus during a training exercise in December 1977 as well as a general fear of nuclear war. 

In November 1999, the RO attempted to verify the airplane accident with the United States Armed Service Center for Research of Unit Records (CRUR), currently known as the United States Joint Service Records Research Center (JSRRC).  However, CRUR responded that after extensive research and coordination with the Air Force Safety Center, it was unable to document any aircraft incident and indicated that additional information needed to be provided to conduct further research.  

The RO also attempted to verify the killing of the fellow guard in June 1977.  However, in February 2012, the JSRRC reported that there was no history of the automobile accident described by the Veteran.  Further, the remaining stressors described by the Veteran are of such a nature and without sufficient description to be verified.  Thus, at this time, the Veteran's stressors have not been corroborated.  

Nevertheless, the Veteran has also asserted that he was sexually harassed by fellow service members.  VA treatment records reflect a positive screening for military sexual trauma and it appears that he has been diagnosed with PTSD based on military sexual trauma.  Accordingly, the provisions of 38 C.F.R.  § 3.304(f)(5) regarding claims based on personal assault and the method of developing such claims are applicable.  Based on review of the record, although the Veteran was sent VCAA notice in August and November 2005, it does not appear that he has been sent notice of the amended provisions of 38 C.F.R. § 3.304(f)(5).  This regulation is specifically germane to the development and adjudication of this claim as it involves the standard of proof and the type of evidence necessary to substantiate a claim of service connection for PTSD based on personal assault.  VA is required to give the veteran notification that evidence from sources other than the veteran's service records or evidence of behavior changes may be considered credible supporting evidence of an in service stressor.  See 38 C.F.R. § 3.304(f)(5).  Thus, the RO should provide notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(5).    

In its remand, the Board also directed the RO to afford the Veteran a VA psychiatric examination, which was accomplished in February 2011.  The examiner diagnosed PTSD based on the in-service stressor of a fellow service-member being killed while on guard duty in place of the Veteran.  It was also noted that the Veteran was tasked with assisting in collecting the remains.  However, as noted above, this stressor incident has not been corroborated.  

The Veteran has also been diagnosed with major depressive disorder and the examiner was specifically asked to provide an opinion as whether any other psychiatric disability was at least as likely as not due to active service.  This opinion is necessary as service treatment records show reports of depression and excessive worry and in March 1978 he was referred for psychiatric evaluation, although no diagnosis was given.  At discharge, the Veteran again reported depression and excessive worry.  Although he was clinically evaluated as psychiatrically normal, the examiner noted a history of depression and excessive worry over the past two months and that the Veteran was evaluated by the mental health clinic.  

The examiner also failed to address the Veteran's alleged military sexual trauma.  Importantly, service personnel records do appear to show behavioral changes in February and March 1978, as documented in a March 1978 performance evaluation report and July 1978 records concerning the Veteran's administrative discharge.  Given these deficiencies in the examination report, the Board finds that this case must be returned for an additional opinion by the same examiner.  If the same examiner is unavailable, the Veteran should be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).     

Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to RO for further development.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

Lastly, the Veteran receives ongoing treatment at the VA.  The most recent VA treatment records associated with the Virtual VA claims processing system date from February 2012.  As VA medical records are constructively of record and must be obtained, the RO should obtain any VA treatment records from February 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   


Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3). 

2.  The RO should obtain VA treatment records from February 2012 to the present.  

3.  The claims file must be returned to the same examiner who conducted the February 2011 examination for an additional opinion.  After reviewing the claims file and examining the Veteran, the examiner should clearly report all acquired psychiatric disabilities.  The examiner should be informed that at this time, none of the Veteran's in-service stressors have been corroborated.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disabilities are causally related to service.  In proffering this opinion, the examiner should address the service treatment records documenting a history of depression and excessive worry.  

Further, the examiner should also offer an opinion as to whether there is evidence of behavioral changes to indicate that any incidents of personal assault occurred.  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(5).  If the examiner concludes that incidents of sexual assault did take place in service, then the examiner should offer an opinion as to whether any currently diagnosed PTSD is causally related to such incidents.  

A detailed rationale should be provided for any opinions expressed.

If the same examiner is not available, the Veteran should be afforded another VA psychiatric examination with a psychologist or psychiatrist.  The claims file must be made available to the examiner for review.  The examiner should be asked to address the above questions.
  
4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


